PER CURIAM.
The state concedes that the trial court used the wrong scoresheet; a category-nine form instead of a category eight. This cause is reversed and remanded for the preparation of a corrected guidelines scoresheet. Because the trial court did not realize that it was imposing a departure sentence, the trial court may, on remand, consider whether departure is appropriate. Butler v. State, 579 So.2d 327 (Fla. 5th DCA 1991).
We find no reversible error in the remaining points on appeal.
REVERSED AND REMANDED.
LETTS, STONE and WARNER, JJ., concur.